           •
                                                                                                                                  FILED
        ¢:t.A0245B   (Rev. 12/11) Judgment in a Criminal Petty Case
                     Sheet 1                                                                                                        SEP 12 2019
                                                                                                                          Ckl':AK US DISTRICT COURi
                                                 UNITED STATES DISTRICT Cou1                                          $0UTHl':RtDISTRICT OF CALIFORNIA
                                                                                                                      BY                        DEPUTY
                                                     SOUTHERN DISTRICT OF CALIFORNIA                                                •
                       UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                            v.                                       (For Offenses Committed On or After November 1, 1987)

                           Claudia Patricia Montes-Garcia                             Case Number: 19CR3505-AHG

                                                                                       Benjamin P. Davis
                                                                                     Defendant's Attorney
     REGISTRATION NO. 87008298

    •
    THE DEFENDANT:
     181pleaded guilty to count(s) ONE (I) OF THE INFORMATION (Misdemeanor)

     D      was found guilty on count(s), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            after a plea ofnot guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
    Title & Section                         Nature of Offense                                                                                Number{s)
8 USC l325(a)(l)                       IMPROPER ATTEMPTED ENTRY BY AN ALIEN (Misdemeanor)                                                     I




               The defendant is sentenced as provided in pages 2 through _ __,2~_ of this judgment.

  D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  181 Count(s) UNDERLYING COMPLAINT                             is ~ areO dismissed on the motion of the United States.
  181 Assessment: $10.00 - Remitted


  l8J   Fine waived                                   D Forfeiture pursuant to order filed                                              included herein.
              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
        or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
        defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                     SEPTEMBER I 0, 2019
                                                                                     Date of Imposition of Sentence



                                                                                     HON. ALLISON H. GODDARD
                                                                                     UNITED STATES MAGISTRATE JUDGE


                                                                                                                                              l 9CR2216-AHG
AO 2458      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment

                                                                                                         Judgment - Page _ _2 _ of     2
 DEFENDANT:    Claudia Patricia Montes-Garcia
 CASE NUMBER: 19-cr-03505-AHG
                                                                    IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          60DAYS.



     D Sentence imposed pursuant to Title 8 USC Section l 326(b ).
     D The court makes the following recommendations to the Bureau of Prisons:



     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
         Oat _ _ _ _ _ _ _ _ Oa,m.                    Dp,m.     on _ _ _ _ _ _ _ _ _ _ __

               as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          •-------------------------
          •    as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.

                                                                        RETURN

I have executed this judgment as follows:

        Defendant delivered on                                                             to

at                                                          with a certified copy of this judgment.


                                                                                                      UNITED ST ATES MARSHAL


                                                                             By-------==========-----
                                                                                                 DEPUTY UNITED ST ATES MARSHAL




                                                                                                                               19CR2216-AHG
